United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-20159
                          Conference Calendar



JOE GAMBOA RODRIGUEZ,

                                      Plaintiff-Appellant,

versus

TOM OTT; ALBERT MARTINEZ MEDINA,

                                      Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-02-CV-1293
                          --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Joe Gamboa Rodriguez, federal prisoner # 60252-079, appeals

the 28 U.S.C. § 1915A dismissal of his Bivens** action as

frivolous.     The district court determined that the suit was both

untimely and barred by Heck v. Humphrey, 512 U.S. 477 (1994).

     Under 28 U.S.C. § 1915A, the district court is required to

dismiss sua sponte any frivolous complaint filed by a prisoner


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     **
       Bivens v. Six Unknown Named Agents of the Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
                            No. 03-20159
                                 -2-

against a “governmental entity or officer or employee of a

governmental entity.”   Rodriguez argues that dismissal under

28 U.S.C. § 1915A was error because the named defendants are

two confidential informants who, though state actors for purposes

of Bivens, were not “governmental employees” for purposes of

28 U.S.C. § 1915A.

     Even if the district court’s dismissal under 28 U.S.C.

§ 1915A was error, it was harmless.    The suit is clearly time-

barred.    See Jacobsen v. Osborne, 133 F.3d 315, 319 (5th Cir.

1998) (applicable limitations period is borrowed from the forum

state); see also TEX. CIV. PRAC. & REM. CODE ANN. § 16.003(a) (West

1999) (Texas’ applicable limitations period is two years).

Rodriguez’s cause of action accrued at the latest on the date

of his conviction in 1993, but he waited to file the instant

suit until 2002, nine years later.    Thus, as the district court

determined, the suit is untimely, and Rodriguez does not argue

that it is not.    Consequently, even if the district court erred

in employing 28 U.S.C. § 1915A as the procedural vehicle for its

dismissal, the error was harmless, and Rodriguez has not shown

otherwise.    See Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir.

1998).    The district court’s judgment is therefore AFFIRMED.